Exhibit 10.9

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AGREEMENT made as of January 25, 2013 by and between Ace Marketing & Promotions,
Inc., a New York corporation, having an office at 600 Old Country Road, Suite
541, Garden City, NY 11530 (the “Company”) and Dean L. Julia, also having an
office at 600 Old Country Road, Suite 541, Garden City, NY 11530 (“Julia”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into an agreement on or about March 1, 2005 (the
“Employment Agreement”) to retain the services of Julia as an executive officer
of the Company for a term of three years with an automatic provision to extend
the contract for an additional two years unless Julia gives 60 days prior
written notice of his intention not to renew the agreement prior to the end of
the initial term; and

 

WHEREAS, on August 22, 2007, the Board of Directors approved a three-year
extension of Julia’s Employment Agreement with an expiration date of February
28, 2011 and approved the following:

 

·Continuation of current annual salary with scheduled salary increases of
$24,000 per annum to occur on every anniversary date of the contract and
extension thereof commencing on March 1, 2008;

 

·A signing bonus of options to purchase 150,000 shares granted to each executive
which is fully vested at the date of grant and exercisable at $1.20 per share
through August 22, 2017;

 

·Ten-year options to purchase 50,000 shares of Common Stock to be granted at
fair market value on each anniversary date of the contract and extension thereof
commencing March 1, 2008; and

 

·Termination pay of one-year base salary based upon the scheduled annual salary
of each executive officer for the next contract year, plus the amount of bonuses
paid (or entitled to be paid) to the executive for the current fiscal year or
the preceding fiscal year, whichever is higher;

and

 

WHEREAS, on September 21, 2007, the Company and Julia entered into an amendment
to the Employment Agreement in accordance with the Board of Director’s
resolutions of August 22, 2007; and

 

WHEREAS, on April 7, 2010, the Board of Directors approved and Julia entered
into an amendment to his Employment Agreement extending the expiration date of
his Employment Agreement through March 1, 2015 as well as the following
additional provisions:

·Continuation of his annual salary and scheduled salary increases;

·Signing bonus of stock options to purchase 200,000 shares, exercisable at $.50
per share through April 7, 2020

·10-year stock options to purchase 100,000 shares of common stock to be granted
to Julia at fair market value on each anniversary date of the contract and
extension thereof commencing March 1, 2011; and

1

 

 

·termination pay of one year base salary based upon the scheduled annual salary
of Julia for the next contract year plus the amount of bonuses paid or entitled
to be paid to the him for the current fiscal year or the preceding fiscal year,
whichever is higher. In the event of termination, Julia will continue to receive
all benefits included in the Employment Agreement through the scheduled
expiration date of said Employment Agreement prior to the acceleration of the
termination date thereof.

and

 

WHEREAS, on February 29, 2012, the Board approved Julia serving as Co-Chief
Executive Officer of the Company for the duration of his Employment Agreement;
and

 

WHEREAS, on July 23, 2012, the Board approved and on January 25, 2013, the Board
elected to implement an amendment to Julia’s Employment Agreement so that
Julia’s Employment Agreement shall then expire on February 28, 2017 and on each
March 1st anniversary commencing March 1, 2013, Julia’s Employment Agreement
shall be extended for an additional one year, unless notice of termination of
the Employment Agreement has been provided by either the Company or Julia on or
before December 30th of the prior year, it being understood that in the event of
termination by the Company, Julia will be entitled to all salary and other
benefits through the then expiration date of his ‘Employment Agreement plus
one-year termination pay as per his amended agreement of April 7, 2010; and

 

WHEREAS, the parties desire to make all modifications necessary to Julia’s
Employment Agreement to reflect the foregoing amendments.

 

NOW, THEREFORE, it is agreed as follows:

 

I.Sections 1 and 2 of Julia’s Employment Agreement shall be amended to read as
follows:

 

“1. Employment

 

Julia hereby agrees to be employed by Company as the Co-Chief Executive Officer
of Company, and Julia hereby agrees to render his services as Company’s Co-Chief
Executive Officer for the Term (as hereinafter defined), all subject to and on
the terms and conditions herein set forth.

 

2. Duties and Responsibilities of Julia

 

(a) Julia will be the Co-Chief Executive Officer of Company, subject to the
other provisions of this Section 2. Although Julia shall be required to travel
from time to time, Julia’s primary office shall be based in Valley Stream, New
York City or the surrounding area. Julia shall not be required to relocate from
the New York City metropolitan area without Julia’s prior written consent, which
consent may be withheld by Julia in his absolute discretion.

 

(b) Julia shall be elected to the Board of Directors of the Company (the
“Board”) and during the Term shall be nominated for re-election to the Board.

 

(c) During the term of this Agreement, Julia will exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as he deems appropriate as are customarily vested in an officer of a public
company with said title, including, authority with respect to among other
matters, purchasing, pricing, sales and the hiring, compensating and discharging
of employees, financing arrangements, all subject to the overall authority of
the Board of Directors of the Company consistent with the By-Laws of the
Company. As such, Julia shall be primarily responsible for the direction and
management of the current and future affairs and business of the Company. Julia
shall use his best efforts to maintain and enhance the business and reputation
of Company and shall perform such other duties commensurate with his position as
may, from time to time, be designated to Julia by the Board.”

2

 

 

 

II.Section 4(a) of Julia’s Employment Agreement is amended to read as follows:

 

“(a) In consideration for Julia’s services to be performed under this Agreement
and as compensation therefor, Company shall pay to Julia, commencing as of the
date set forth above, in addition to all other benefits provided for in this
Agreement, a base salary at the rate of Twenty-Six Thousand ($26,000) Dollars
per month, (the “Julia Base Salary”) which Julia Base Salary will be increased
in accordance with the provisions set forth in Section 6 and may be further
increased in the sole discretion of the Board. All payments of Julia Base Salary
shall be payable monthly or otherwise in accordance with Company’s policies.”

 

III.Section 6 of Julia’s Employment Agreement is amended to read as follows:

 

“(a) On March 1st of each year under this Agreement commencing March 1, 2013,
Julia shall be entitled to automatically receive (i) an increase of $2,000 in
his Julia Base Salary and (ii) fully vested 10-year non-statutory options to
purchase 100,000 shares of Common Stock at an exercise price equal to 100% of
fair market value of the Company’s Common Stock based upon the closing sales
price as of the close of business on the last business day of February
immediately preceding the date of grant. Julia shall be also entitled to Company
paid disability insurance and term life insurance for the benefit of his family
in an amount to be fixed by the Board of Directors of the Company at a cost not
to exceed $10,000 per annum.

 

(b) In the event Julia’s Employment Agreement is terminated by the Company other
than for cause pursuant to Section 9(a) or due to disability as set forth in
Section 9(b) herein, Julia shall be entitled to receive termination pay of
one-year base salary based upon his scheduled annual salary for the next
contract year (i.e. 12 multiplied by the Julia Base Salary) plus the amount of
bonuses paid or entitled to be paid to him for the current fiscal year or the
preceding fiscal year, whichever is higher. The termination pay shall be paid
immediately upon his termination. Also, in the event of termination by the
Company other than pursuant to Section 9(a) or 9(b) herein, Julia will continue
to receive all salary and benefits through the scheduled expiration date of his
Employment Agreement prior to the acceleration of the termination date.”

 

IV.Section 7 is amended in its entirety to read as follows:

 

“The term of Julia’s employment hereunder shall expire February 28, 2017. On
March 1st of each calendar year commencing March 1, 2013, the Employment
Agreement shall be automatically renewed for an additional one year, unless the
Employment Agreement is terminated prior thereto in accordance with Section 9
hereof on or before December 30th of the prior calendar year. In the event of
termination of Julia without cause, Julia shall be entitled to all compensation
and benefits in accordance with the provisions of Section 6(b) herein.”

3

 

 

 

 

V. The Employment Agreement of March 1, 2005, as amended herein, shall
constitute the entire agreement between Julia and the Company. All signing
bonuses issued in 2007 and 2010 in the form of the grant of options shall be
retained by Julia. This agreement may only be amended in writing and executed by
both parties. All other provisions of the Employment Agreement of March 1, 2005
remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first above written.

 

  ACE MARKETING & PROMOTIONS, INC.           By: /s/ Michael D.
Trepeta                        Michael D. Trepeta   Co-Chief Executive Officer  
 

/s/ Dean L. Julia                         

Dean L. Julia, Executive

 

 

 



4

